Citation Nr: 1210540	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-13 564	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.M.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In the decision herein, the Board, on its own motion, vacates that part of its decision issued January 15, 2009, that denied the application to reopen a claim of entitlement to service connection for tuberculosis.  That part of the January 15, 2009, decision that denied service connection for an inguinal hernia will remain undisturbed.  

It is significant to note, however, that subsequent to the Board's January 2009 decision, the Veteran again sought to reopen service connection for tuberculosis and for an inguinal hernia.  Following the denial of his claims by the RO in June 2009, the Veteran appealed the decision to the Board and was provided another hearing on the matters in July 2011.  In order to ensure that the Veteran's due process rights are satisfied, the Veteran will receive notifications under separate cover regarding the disposition of these issues, including notification of the necessity to have a panel of three Veterans Law Judges decide the issue of whether new and material evidence has been received sufficient to reopen the claim of service connection for tuberculosis, and of his right to have a hearing before the third Veterans Law Judge, who will participate in deciding the matter.  See Letter accompanying this Order.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Here, the Board, on its own motion, must vacate that part of its January 2009 decision that denied the application to reopen a claim for entitlement to service connection for tuberculosis because the Veteran has been denied due process of law.  The Board takes this action for the following reasons:  

On November 4, 2008, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the record was held open for a period of thirty days or until December 4, 2008, in order to afford the Veteran an opportunity to obtain and submit medical evidence in support of his claim.  See Transcript at 22-23.  See also 38 C.F.R. § 20.709 (2011) (Permitting the presiding Member to hold the record open for a specified period so the appellant may submit additional evidence.)  

The Board issued a decision in January 2009 in which it, in pertinent part, denied the application to reopen the claim of entitlement to service connection for tuberculosis.  Significantly, at the time of the decision, no additional evidence had been received in response to the Board's decision to hold the record open following the November 2008 hearing.  After dispatching the Board's decision, however, additional evidence was received from the Veteran pertaining to the application to reopen service connection for tuberculosis.  It was accompanied by a waiver of initial Agency of Original Jurisdiction review of such evidence.  The submission of additional evidence was dated by the Veteran "November 17, 2008."  There are several date stamps documenting VA's receipt of the evidence.  Included among them is a Board date stamp of "November 26, 2008."  

While this evidence was not associated with the Veteran's claims folder at the time of the Board's January 2009 decision, since it was received prior to December 4, 2008, the Board finds that it was received by VA within the thirty-day period in which the record was held open on appeal.  As such, to ensure due process of law, the Board must consider this evidence as being filed in connection with the August 2006 decision on appeal.  See generally 38 C.F.R. § 3.1(r) (2011) (Defining "date of receipt" for VA adjudication purposes as the date in which the evidence was received within the Department of Veterans Affairs.)  

Accordingly, that part of the January 15, 2009 Board decision that denied the application to reopen a claim of entitlement to service connection for tuberculosis is VACATED.




	                        ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


